DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 7, 2021, has been entered.
 
Response to Amendment
Claims 1-4, 7, 13, and 15 were previously pending in the instant application.  Applicant’s amendment filed January 7, 2021, has been entered in full.  Claims 1-3, 7, and 13 have been amended.  No claims have been cancelled.  New claim 16 has been added.  Accordingly, claims 1-4, 7, 13, and 15-16 are now pending in the instant application.




Response to Arguments
Applicant’s summary of the interview held January 4, 2021, (Reply filed January 7, 2021, hereinafter Remarks: Page 5; Additional summary filed January 7, 2021: Pages 1-3) is noted.

Applicant notes amendments to claims 1-3 and 13 and requests that the rejections under 35 U.S.C. 112(b) be withdrawn (Remarks: Pages 5-6).
Examiner agrees that the amendments have overcome the rejections of those claims.
Examiner notes that the previous Office Action also rejected claim 15 under 35 U.S.C. 112(b) for ambiguous antecedent basis.  Applicant has not amended this claim.  However, upon further consideration, Examiner has determined that one of ordinary skill in the art would be able to understand that the computer and program of claim 15 are distinct from the computer and program of claim 1, and that claim 15 is therefore definite as required by 35 U.S.C. 112(b).
Therefore, all previous rejections under 35 U.S.C. 112(b) are withdrawn.

Applicant traverses the previous rejections under 35 U.S.C. 102 and 103, arguing that the previously cited prior art does not teach all elements of the amended claims (Remarks: Pages 6-9).  Examiner agrees – see the reasons for allowance given below.  The previous rejections under 35 U.S.C. 102 and 103 are withdrawn.


Allowable Subject Matter
Claims 1-4, 7, 13, and 15-16 are allowed.

The following is an examiner’s statement of reasons for allowance.
‘Okegawa’ (US 2012/0162357 A1) is similar to the claimed invention in that it divides a circular/fisheye image into distortion corrected images using division lines (e.g. Figures 13A-B).  However, Okegawa does not teach all elements of the claimed invention.  For example, Okegawa does not generate first and second sets of distortion corrected images using first and second groups of division lines, the first and second groups being different.  Instead, Okegawa uses both of first and second division lines (Figure 13A, lines 481 and 482) to generate each of four distortion corrected images from a circular/fisheye image (Figure 13B, images 475-478).  None of the other identified prior art cures this deficiency.
In summary, neither Okegawa nor any of the other identified prior art discloses, teaches, suggests, or otherwise renders obvious the combination of elements recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
‘Lindemann’ (US 2011/0211040 A1)
Teaches techniques for dividing a fisheye image into sets of distortion corrected images – e.g. Figures 5-6 and 10-11
‘Inagaki’ (US 2010/0053325 A1)
Teaches techniques for producing distortion-corrected images from fisheye images – see e.g. Figures 2 and 12-13
‘Tsubota’ (US 2015/0016746 A1)
Divides fisheye image into separate distortion corrected images – see e.g. Figures 46 and 49A-C

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915.  The examiner can normally be reached on Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GEOFFREY E SUMMERS/Examiner, Art Unit 2669